F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 31 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    TERRIE BRIGHT CRAFT,

                Plaintiff-Appellant,

    v.                                                   No. 02-1516
                                                (D.C. No. 01-WY-1260 (MJW))
    DILLON COMPANIES, INC.,                               (D. Colo.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before MURPHY , HARTZ , and McCONNELL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Terrie Bright Craft filed suit in district court alleging that

defendant Dillon Companies, Inc., her former employer, engaged in race

discrimination and retaliation in violation of 42 U.S.C. § 1981 and the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, when it reassigned, demoted

and ultimately discharged her. She also alleged Dillon Companies violated public

policy by discharging her in retaliation for filing a workers’ compensation claim.        1



Based on the jury’s verdict, the district court entered judgment in favor of the

Dillon Companies. Ms. Craft appeals, arguing that the district court erred in

refusing to give her proposed instruction, which relied on      Reeves v. Sanderson

Plumbing Products, Inc. , 530 U.S. 133 (2000), and which directed that the jury

could infer discrimination and retaliation, if the jury disbelieved the reasons

provided by the Dillon Companies for its employment decisions. We hold the

district court properly instructed the jury, and we therefore affirm.

       “[T]he admission or exclusion of a particular jury instruction is left to the

sound discretion of the trial court.”   Coletti v. Cudd Pressure Control     , 165 F.3d

767, 771 (10th Cir. 1999).

       To determine whether the jury was adequately instructed on the
       applicable law, we review the instructions in their entirety de novo to
       determine whether the jury was misled in any way. The instructions


1
      Before trial Ms. Craft voluntarily dismissed other state-law claims. She
does not appeal the jury verdict against her on her Americans with Disabilities
Act, 42 U.S.C. §§ 12111-12213, claim.

                                            -2-
       as a whole need not be flawless, but we must be satisfied that, upon
       hearing the instructions, the jury understood the issues to be resolved
       and its duty to resolve them.

Townsend v. Lumbermens Mut. Cas. Co.         , 294 F.3d 1232, 1237 (10th Cir. 2002)

(quotation omitted). If the instructions as a whole adequately state the law, the

district court’s refusal to give a particular instruction is not reversible error.

Coletti , 165 F.3d at 771.

       Under the applicable law, the plaintiff’s prima facie case along with

sufficient evidence for a reasonable factfinder to reject the employer’s

nondiscriminatory explanation for its decision is sufficient to sustain a jury’s

finding of intentional discrimination or retaliation.   2
                                                            See Reeves , 530 U.S. at 140,

146-48; Townsend , 294 F.3d at 1240. “[A] trial court must instruct jurors that if

they disbelieve an employer’s proffered explanation they may–but need not–infer

that the employer’s true motive was discriminatory.”         Townsend , 294 F.3d

at 1241.



2
       McDonnell Douglas Corp v. Green , 411 U.S. 792 (1973), and other
Supreme Court cases “established an allocation of the burden of production and
an order for the presentation of proof in . . . discriminatory-treatment cases.”
Reeves , 530 U.S. at 142 (quotation omitted). First, the employee must establish a
prima facie case of discrimination.      Id. If the employee does so, the burden then
shifts to the employer to produce evidence that it took its employment action for a
legitimate, nondiscriminatory reason.       Id. Once the employer meets its burden,
the employee must prove that this legitimate reason was not the employer’s true
reason, but was instead a pretext for discrimination.     Id. at 143. The ultimate
burden of proving discrimination always remains with the employee.         Id.

                                             -3-
       After examining all given instructions, we conclude they correctly stated

the applicable law and provided the jury with an ample understanding of the

issues before it.   See Brodie v. Gen. Chem. Corp. , 112 F.3d 440, 442 (10th Cir.

1997). “To be improper under       Reeves , the instructions would have had to tell the

jury that evidence of pretext must be supplemented by evidence more extensive

than that necessary to support the prima facie case . . . .”     Brown v. Packaging

Corp. of Am. , 338 F.3d 586, 594 (6th Cir. 2003). The instructions given in this

case told the jury no such thing. Accordingly, we hold the district court did

not abuse its discretion in failing to give Ms. Craft’s requested instruction.

See Coletti , 165 F.3d at 772.

       The judgment of the district court is AFFIRMED.


                                                           Entered for the Court



                                                           Michael R. Murphy
                                                           Circuit Judge




                                              -4-